NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-50374

                Plaintiff-Appellee,             D.C. No. 3:19-cr-01452-WQH-1

 v.
                                                MEMORANDUM*
PABLO MAGANA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Pablo Magana appeals from the district court’s judgment and challenges the

120-month sentence imposed following his guilty-plea conviction for importation

of methamphetamine and heroin, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Magana contends that the district court procedurally erred by failing to

consider his argument for a lower sentence and by failing to provide an adequate

explanation for the sentence imposed. The district court did not plainly err. See

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010). The

record reflects that the court considered Magana’s arguments and adequately

explained its reasons for the below-Guidelines sentence. See United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). The court made clear that, in

light of Magana’s “very aggravated” criminal history, it would not vary downward

further. The court was not required to address specifically each of Magana’s

arguments. See Rita v. United States, 551 U.S. 338, 358-59 (2007).

      AFFIRMED.




                                         2                                   19-50374